Title: From James Madison to Thomas Newton, 29 August 1807
From: Madison, James
To: Newton, Thomas



Sir.
Dept. of State, August 29th. 1807.

I have recd. your letter of the l9th. inst. in which you request instructions for the case of British Ships of War driven by stress of weather into our harbors.
As the offending Ships are regarded in the light of enemies, they must in such cases be treated as enemies in distress, and consequently be allowed no intercourse, nor supplies; unless under circumstances appealing to mere humanity, which must then prescribe the treatment.
Other armed Ships putting in from Sea in distress are to be treated in the manner prescribed by law and explained in previous instructions.  The Station, repairs, supplies, intercourse & stay are to be regulated by the Collector, exercising a reasonable liberality as to repairs & supplies which ought to be adequate to a Voyage to some one of their American ports.  It is thought proper that the Crews should be kept on board, and that the Ships should not enter Elizabeth River.  I am &c.


J— M—
